 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW D. SEGAL
     KATHERINE T. LYDON
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00076-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   DONALD THREATT,
15                  Defendant.
16

17          On November 28, 2018, this Court entered a Preliminary Order of Forfeiture, pursuant to the

18 provisions of 18 U.S.C. § 2428(b), based upon the plea agreement entered into between plaintiff and

19 defendant Donald Threatt forfeiting to the United States the following property:
20                  a.   Samsung Galaxy S7, serial number R38H706B1FL,
                    b.   GoPro Model CHDHN-301, serial number HD3SB11120D85D7,
21                  c.   Samsung DVD camera recorder, serial number ACAR6VKP933573X, and
                    d.   Nikon CoolPix L830 camera, serial number 30104704
22

23          Beginning on December 12, 2018, for at least 30 consecutive days, the United States published

24 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

25 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court
26 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

27 validity of their alleged legal interest in the forfeited property.

28          The Court has been advised that no third party has filed a claim to the subject property, and the
                                                        1
29                                                                                           Final Order of Forfeiture

30
 1 time for any person or entity to file a claim has expired.

 2          Accordingly, it is hereby ORDERED and ADJUDGED:

 3          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 4 and interest in the above-listed property pursuant to 18 U.S.C. § 2428(b), including all right, title, and

 5 interest of Donald Threatt.

 6          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 7 United States of America.

 8          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 9 property until it is disposed of according to law.

10          SO ORDERED this 31st day of May, 2019.

11 Dated: May 31, 2019

12

13

14
                                           Troy L. Nunley
15                                         United States District Judge
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                              Final Order of Forfeiture

30
